DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “…are disclosed” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez ES 2613862B1 in view of Empson US 527,955.

Independent Claims 1, 15-17, 19: Gonzalez discloses receiver used by the method of claim 15, the receiver comprising:  
2a deflector (4) configured to direct objects falling from a tree;  
3a first conveyor (unnumbered central “second conveyor belt” seen in Figs. 3, 5-6 and in Gonzalez’s annotated Fig. 6 below, see also the first boxed text of page 9 of the attached Gonzalez document) configured to receive the objects from the deflector;  
4a desticker (the “cleaning zone”, unnumbered, see annotated Fig. 6 below and the second box of text in page 9 of the attached document) positioned at an end of the first conveyor and configured to 5separate fruits or nuts of the objects from sticks of the objects (see again the second box of text in page 9); and
15a second conveyor (unnumbered, see annotated Fig. 6 below) configured to receive the fruits or nuts from the desticker, as per claims 1, 15-17, 19.  
However, Gonzalez fails to disclose the desticker comprising:  
6a conveyor belt that comprises a plurality of openings sized to permit 7the fruits or nuts to pass through the conveyor belt and to prevent the sticks to pass 8through the conveyor belt, the conveyor belt configured to convey the objects away 9from the first conveyor;  
10an impeder to impede movement of the fruits or nuts as the conveyor 11belt conveys the objects away from the first conveyor;  
12an agitator positioned between a top portion of the conveyor belt and a 13bottom portion of the conveyor belt and configured to disturb a motion of the objects 14conveyed by the conveyor belt, as per claims 1, 15-17, 19.
Empson discloses a similar agricultural cleaning system to that of Gonzalez and comprises 6a conveyor belt (G) that comprises a plurality of openings (G’) sized to permit 7the fruits or nuts to pass through the conveyor belt and to prevent the sticks to pass 8through the conveyor belt, the conveyor belt configured to convey the objects away 9from the first conveyor;  
10an impeder (G2) to impede movement of the fruits or nuts as the conveyor 11belt conveys the objects away from the first conveyor;  
12an agitator (L) positioned between a top portion of the conveyor belt and a 13bottom portion of the conveyor belt and configured to disturb a motion of the objects 14conveyed by the conveyor belt, as per claims 1, 15-17, 19. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Empson’s desticker for that of Gonzalez since both references teach means for cleaning and separating harvested crops from trash and such a predictable result would be achieved. 

    PNG
    media_image1.png
    536
    544
    media_image1.png
    Greyscale


Dependent Claims 2-6, 9, 12-14, 18: Gonzalez, of the resultant combination above, further discloses a second deflector (unnumbered rake deflector seen in Fig. 6) positioned beneath a distal end of desticker and 3configured to direct the fruits and nuts to the second conveyor (unnumbered, see annotated Fig. 6 above), as per claim 3;
121wherein: 2the receiver is configured to move in a first direction of travel (via tires shown in the figures); and  
3the desticker (the “cleaning zone”, unnumbered, see annotated Fig. 6 below and the second box of text in page 9 of the attached document) is configured to deposit the sticks on the ground behind the 4receiver in an opposite direction of the first direction of travel (as the receiver travels forward a trail of trash will be left behind it in the reverse direction), as per claim 13;  
1	wherein the desticker (the “cleaning zone”, unnumbered, see annotated Fig. 6 below and the second box of text in page 9 of the attached document) extends for a first length 2from a proximal end to a distal end (see Fig. 5), the first length being less than a second length of the first 3conveyor (the central conveyor seen in annotated Fig. 6 above and specifically in Fig. 5), as per claim 14.
Empson, of the resultant combination above, further discloses 12a second impeder (another of G2) positioned between the first conveyor (as disclosed by Gonzalez) and the impeder (G2) and 3configured to impede movement of the fruits or nuts as the conveyor belt (G) conveys the objects 4away from the first conveyor, as per claim 2; 
a pulley (H) configured to cause the top portion of the conveyor belt (G) to move in a 3first direction (to the right as seen in the figures) and the bottom portion of the conveyor belt to move in a second direction (to the left as seen in the figures) 4different than the first direction, as per claim 5;
wherein:  2the pulley (H) is configured to rotate in a first rotational direction (clockwise as seen in the figures); and  
3the agitator (L) is configured to rotate in a second rotational direction (counterclockwise) different 4than the first rotational direction (at least in the activated state of L when pushed by projections of lever P, page 2, line 55-69), as per claim 6;  
1wherein:  2the desticker (G, G2, L) is configured as a first deleafer to separate leaves of the objects 3from the fruits or nuts; and  
4the plurality of openings (G’) of the conveyor belt (G) are sized to separate the fruits 5and nuts from the leaves, as per claim 9;
1wherein the conveyor belt (G) of the desticker (G, G2, L) is 2configured to be taut (seen in Fig. 1) as it conveys the objects from the first conveyor (when combined with Gonzalez) to a distal end of the desticker, as per claim 12.
However, the combination of Gonzalez and Empson fails to disclose 1wherein a first end of the desticker adjacent 2with the first conveyor is positioned at a first height and a second end of the desticker  opposite the first end is positioned at a second height higher than the first height, as per claim 4.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to tilt the desticker one way or the other, as per claim 4,since it has been held that rearranging parts of an invention involves only routine skill in the art.
	

Independent Claim 20: Gonzalez discloses a system, comprising:  
2a shaker (1) configured to shake objects from a tree;  
3a receiver (2) configured to receive the objects fallen from the tree, the receiver 4comprising:  
5a first conveyor (unnumbered central “second conveyor belt” seen in Figs. 3, 5-6 and in Gonzalez’s annotated Fig. 6 above, see also the first boxed text of page 9 of the attached Gonzalez document) configured to receive the objects;  
6a desticker (the “cleaning zone”, unnumbered, see annotated Fig. 6 above and the second box of text in page 9 of the attached document) positioned at an end of the first conveyor and configured to 7separate fruits or nuts of the objects from sticks of the objects, 
18a second conveyor (unnumbered, see annotated Fig. 6 above) configured to receive the fruits or nuts from the desticker, as per claim 20.

However, Gonzalez fails to disclose the desticker 8comprising:  
9a conveyor belt that comprises a plurality of openings sized to 10permit the fruits or nuts to pass through the conveyor belt and to prevent the 11sticks to pass through the conveyor belt, the conveyor belt configured to 12convey the objects away from the first conveyor;  
13an impeder to impede movement of the fruits or nuts as the 14conveyor belt conveys the objects away from the first conveyor;  
15an agitator positioned between a top portion of the conveyor 16belt and a bottom portion of the conveyor belt and configured to disturb a 17motion of the objects conveyed by the conveyor belt, as per 20.
Empson discloses a similar agricultural cleaning system comprising:  
9a conveyor belt (G) that comprises a plurality of openings (G’) sized to 10permit the fruits or nuts to pass through the conveyor belt and to prevent the 11sticks to pass through the conveyor belt, the conveyor belt configured to 12convey the objects away from the first conveyor (disclosed by Gonzalez);  
13an impeder (G2) to impede movement of the fruits or nuts as the 14conveyor belt conveys the objects away from the first conveyor;  
15an agitator (L) positioned between a top portion of the conveyor 16belt and a bottom portion of the conveyor belt and configured to disturb a 17motion of the objects conveyed by the conveyor belt, as per 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Empson’s desticker for that of Gonzalez since both references teach means for cleaning and separating harvested crops from trash and such a predictable result would be achieved. 

Allowable Subject Matter
Claims 7-8, 10-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 16, 2022